DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                            
Claims 1-20 are present for examination.                           

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.                          

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                              

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 12, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philipp (GB-2443067-A), hereafter as Philipp.                      
RE claim 1, Philipp discloses that a testing tool for testing a flexible display (see figure 4 and abstract and page 9 lines 26-31 and page 10 lines 1-2; i.e., for testing flexible display 103), the testing 
RE claim 4, Philipp discloses that wherein the first end of the flexible display is connected to a flexible circuit board (see figure 4 and abstract and page 9 lines 26-31 and page 10 lines 1-2; i.e., the end of flexible display 103 at the side of clamp 104).                         
RE claim 5, Philipp discloses that wherein the first clamp unit is configured to clamp the flexible circuit board to connect the first clamp unit to the first end of the flexible display (see figure 4 and abstract and page 9 lines 26-31 and page 10 lines 1-2; i.e., first clamp 105).                        
RE claim 12, Philipp discloses that a first horizontal movement unit disposed on the plane, wherein the first horizontal movement unit is connected to the first mechanical component and configured to drive the first mechanical component to move horizontally and reciprocating relative to the plane (see figure 4 and abstract and page 9 lines 26-31 and page 10 lines 1-2; i.e., clamp 105 can move horizontally).                              
RE claim 13, Philipp discloses that a second horizontal movement unit disposed on the plane, wherein the second horizontal movement unit is connected to the second mechanical component and configured to drive the second mechanical component to move horizontally and reciprocating relative to .                                    

Allowable Subject Matter
Claims 2, 3, 6-11, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                           
Claims 20-21 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitations of that, a first vertical movement component disposed on the plane and connected to a first end of the flexible display to vertically move the first end of the flexible display, a second vertical movement component, disposed on the plane opposite to the first vertical movement component, and connected to a second end of the flexible display to vertically move the second end of the flexible display, in the environment of claim 19.                                    

      Conclusion
Any inquiry concerning this communication from the examiner should be directed to Fred Tzeng whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 517-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    	
FFT
March 25, 2022